Dismissed and Memorandum Opinion filed February 24, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00071-CR

                    FABIAN VASQUEZ PEREZ, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1437653

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to aggravated assault of a family member. In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant to confinement for two years in the Institutional Division
of the Texas Department of Criminal Justice. Appellant filed a pro se notice of
appeal. We dismiss the appeal.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2